        Case 1:19-cv-00129-JCG Document 45 Filed 09/30/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


MELVIN L. PERKINS                                                         PLAINTIFF

v.                                         CIVIL ACTION NO. 1:19-cv-00129-JCG

SHETICA LOCKHART,
UNKNOWN HOLDERMAN, and
UNKNOWN NICKS                                                         DEFENDANTS

                    MEMORANDUM OPINION AND ORDER
                     DISMISSING CASE AS FRIVOLOUS

      BEFORE THE COURT is a suit filed pro se and in forma pauperis by

Plaintiff Melvin L. Perkins, a postconviction inmate in the custody of the

Mississippi Department of Corrections. Perkins brought the instant case under 42

U.S.C. § 1983, which provides a federal cause of action against “[e]very person” who

under color of state authority causes the “deprivation of any rights, privileges, or

immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The Prison

Litigation Reform Act applies because Perkins was incarcerated when he filed this

suit. See 28 U.S.C. § 1915(g). For the reasons set forth below, this suit, which is

based on an alleged assault on August 20, 2015 must be dismissed as time barred

and thus legally frivolous.

                                   BACKGROUND

      Perkins is proceeding pro se and in forma pauperis. He signed his initial

Complaint on February 26, 2019. The Complaint was received by the Clerk of Court

through mail on March 11, 2019. In the Complaint, Plaintiff alleges that on August
        Case 1:19-cv-00129-JCG Document 45 Filed 09/30/20 Page 2 of 6




20, 2015, he was assaulted by correctional officers Ronnie Lampley, Shetica

Lockhart, “Unknown” Holderman, and “Unknown” Nicks. Lockhart, Holderman,

and Nicks are Defendants in this suit.

      Perkins’ claim that he was assaulted by Lampley on August 20, 2015, was the

subject of a previous lawsuit filed by Plaintiff, Perkins v. Arnold, No. 1:17-cv-171-

RHW (S.D. Miss. ) (“Arnold”), which was pending when Plaintiff filed this suit. 1 On

April 15, 2019, the claims in Arnold were dismissed without prejudice because

Plaintiff did not exhaust administrative remedies prior to filing suit. Plaintiff

appealed the dismissal of Arnold to the Court of Appeals for the Fifth Circuit. On

March 20, 2020, the Fifth Circuit issued a judgment as mandate that dismissed the

appeal for lack of jurisdiction because the appeal was untimely.

      In this suit, Perkins was ordered to show cause why his claims arising from

an alleged assault on August 20, 2015, should not be dismissed with prejudice as

time barred and thus legally frivolous under 28 U.S.C. § 1915(e)(2)(b). In response,

Perkins filed a “Motion to Show Cause” [41] and a “Motion to Advise” [43]. Neither

addressed the statute of limitations issue.

                              STANDARD OF REVIEW

      When a prisoner seeks to proceed in forma pauperis, “[n]otwithstanding any

filing fee, or any portion thereof, that may have been paid, the court shall dismiss

the case at any time if the court determines” that the complaint is frivolous,




1Plaintiff signed the Complaint in Arnold on May 24, 2017, and it was received by
the Clerk through mail on June 7, 2017.
                                           2
         Case 1:19-cv-00129-JCG Document 45 Filed 09/30/20 Page 3 of 6




malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. 28 U.S.C.A. §

1915(e)(2)(B); see 28 U.S.C.A. § 1915A (stating that when a prisoner seeks redress

from a governmental entity or one of its employees, the court shall review the

complaint as soon as practicable and dismiss it if the court finds the complaint

frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief); 42 U.S.C.A. §

1997e(c) (providing that a district court shall on its own motion or the motion of any

party dismiss a complaint by a prisoner regarding prison conditions if the court is

satisfied the complaint is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from an immune defendant).

      Under the IFP statute, 28 U.S.C. § 1915, if a prisoner has, on three or more

prior occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the grounds that it was

frivolous, malicious, or failed to state a claim upon which relief could be granted,

the prisoner’s privilege to proceed in forma pauperis will be denied unless the

prisoner demonstrates that he or she is under imminent danger of serious physical

injury. 28 U.S.C. § 1915(g). Denial of in forma pauperis status under the three

strikes provision does not affect a prisoner’s substantive rights or block his or her

access to the courts. Adepegba v. Hammons, 103 F.3d 383, 386 (5th Cir. 1996). Id. A

prisoner may still pursue claims after three qualifying dismissals, but he or she

must first pay the filing fee. Id. at 386-87.



                                            3
        Case 1:19-cv-00129-JCG Document 45 Filed 09/30/20 Page 4 of 6




                                    DISCUSSION

      In an action governed by 28 U.S.C. § 1915, a district court may sua sponte

raise the defense of limitations. Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir.

1999). The Court did so here, issuing an Order to Show Cause [40] that required

Perkins to show cause why his claims arising from an alleged assault on August 20,

2015, should not be dismissed with prejudice as time barred and thus legally

frivolous under 28 U.S.C. § 1915(e)(2)(b). Perkins filed two Motions in response to

the Order to Show Cause, but he has not addressed the statute of limitations issue.

Perkins’ claims are time barred.

      42 U.S.C. § 1983 provides no specified federal statute of limitations. For

claims made pursuant to this civil rights statute, the limitations period is governed

by the law of the state in which the action is filed. Gonzales v. Wyatt, 157 F.3d 1016,

1020 (5th Cir.1998); Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir.1993); Rodriguez

v. Holmes, 963 F.2d 799, 803 (5th Cir.1992).

      To determine the applicable statute, “federal courts borrow the forum state's

general or residual personal injury limitations period.” Rodriguez, 963 F.2d at 803.

For cases brought in Mississippi, the three-year statute of limitations of Miss. Code

Ann. § 15–1–49 applies. James v. Sadler, 909 F.2d 834, 836 (5th Cir.1990); Shelby v.

McAdory, 781 F.2d 1053, 1054 (5th Cir.1986); McClain v. Laster, No. 3:14CV366-

HTW-LRA, 2015 WL 7575338, at *2–3 (S.D. Miss. Oct. 27, 2015), report and

recommendation adopted, No. 3:14-CV-366-HTW-LRA, 2015 WL 7681266 (S.D.

Miss. Nov. 25, 2015).



                                           4
         Case 1:19-cv-00129-JCG Document 45 Filed 09/30/20 Page 5 of 6




       Proscribed claims are properly dismissed as frivolous. See, e.g., Ramon v.

Rodriguez Mendoza, No. 09–50607, 2010 WL 1287062, *1 (5th Cir. Apr. 1, 2010);

Favre v. Mississippi, No. 1:10cv32, 2010 WL 2025533 (S.D. May 19, 2010); Brown v.

Pool, 79 F.App'x 15, 17 (5th Cir.2003); Gonzales, 157 F.3d at 1019-20. A district

court may sua sponte dismiss a complaint as frivolous on statute of limitations

grounds if it is clear from the face of a complaint that the claims are time-barred.

Moore v. McDonald, 30 F.3d 616, 620 (5th Cir.1994). The court is not required to

give a plaintiff the opportunity to respond to the time-bar issue prior to dismissing

his or complaint. Brown, 79 App'x at 17.

       While Mississippi law governs the applicable limitations period, “the accrual

date of a § 1983 cause of action is a question of federal law that is not resolved by

reference to state law.” Wallace v. Kato, 549 U.S. 384, 388 (2007). An action accrues

when a plaintiff has a “complete and present cause of action.” Id. The limitations

period begins to run when a plaintiff becomes aware that he has suffered an injury

or has sufficient information to know that he has been injured; actual knowledge is

not required. Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir.2010).

       The federal courts use the forum state's applicable tolling provisions.

Rodriguez, 963 F.2d at 803. Courts in this district have ruled that Mississippi law

does not afford a tolling provision for incarceration. Flowers v. Barlow, No.

3:14cv749–CWR, 2014 WL 6982653, *1–2 (S.D. Miss. Dec. 9, 2014) (citations

omitted). Neither does the “ignorance of ... legal rights, or failure to seek legal

advice” toll the statute of limitations. Id. at 2 (citations omitted).



                                             5
        Case 1:19-cv-00129-JCG Document 45 Filed 09/30/20 Page 6 of 6




      The alleged assault from which Perkins’ allegations arise occurred on August

20, 2015. The applicable prescription period for claims arising from the assault, if

not tolled, expired August 20, 2018. Perkins did not file his Complaint until

February 26, 2019, at the earliest. Perkins’ claims based on an alleged August 20,

2015 assault are dismissed with prejudice as legally frivolous under 28 U.S.C. §

1915(e)(2)(b).

      Dismissal of this suit counts as a “strike” under 28 U.S.C. § 1915(g). Perkins

is cautioned that once he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while incarcerated unless he is in

imminent danger of some physical injury. 28 U.S.C. § 1915(g). A final judgment in

accordance with this opinion will be entered today.

      IT IS, THEREFORE, ORDERED that Perkins’ claims are dismissed with

prejudice as legally frivolous under 28 U.S.C. § 1915(e)(2)(b). This dismissal counts

as a “strike” under 28 U.S.C. § 1915(g).

      IT IS, FURTHER, ORDERED that Perkins’ pending Motions [28] [41] [43]

are DENIED.

      SO ORDERED, this the 30th day of September, 2020.


                                        s/ John C. Gargiulo
                                        JOHN C. GARGIULO
                                        UNITED STATES MAGISTRATE JUDGE




                                           6
